DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 04 November 2020 does not comply with the requirements of 37 CFR 1.121(c) because not all of the amendments within the claims are properly identified. Specifically the “[JT2]” which was previously found in claim 1 was not properly identified as being removed from the claim.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

As the removal of the phrase “[JT2]” from claim 1 does not change the scope of the claimed invention, the claims as presented are prosecuted below. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7-8, 10-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Uluyol et al. (US 2011/0224917 A1) (hereafter Uluyol) in view of Vykoupil (US 4,615,216).
With regards to claim 1, Uluyol discloses a method for fault diagnosis of a bearing (abstract) comprising: detecting, using an oil debris monitor (ODM) sensor (40), ODM data corresponding to an amount of debris flowing downstream from the bearing (paragraphs [0027] – [0029] and [0035] – [0037]); detecting, using a vibration sensor, vibration data corresponding to vibration of the bearing during use (paragraphs [0027] and [0042]); determining, by a controller, a vibration stage flag corresponding to a severity of damage of the bearing based on the vibration data (paragraphs [0027] and [0049] – [0052])); determining, by the controller, a severity level of the damage of the bearing based on a combination of the vibration stage flag and the ODM data (paragraphs [0042] and [0055] – [0058]); and outputting, by an output device, the severity level (paragraphs [0042] and [0061]).
Uluyol discloses the claimed invention with the exception of the determining of the vibration stage flag based on the vibration data specifically includes comparing the vibration data to a reference vibrations data that was detected during an initial use of the bearing. 
Vykoupil teaches at column 1 lines 50-63 that it is a conventional technique well-known within the art of monitoring rotary machines to measure a “first body-wave parameter” (i.e. vibration, acoustic or body waves as stated in column 1 lines 8-9) “when the machine and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Uluyol to include the comparison of the measured vibration data to a reference vibration data that was detected during an initial use of the bearing as Vykoupil teaches that the utilization of a parameter measured when the machine and part to be monitored are newly operational is a conventional technique well known and well recognized within the art of vibrational measuring and testing.
Furthermore, one of ordinary skill in the art knows that a most simply but still realistic threshold is generated by taking the vibration data for a bearing in a “new” state of the bearing, which can also be associated with the term “initial use” and that using the vibration data of the new bearing as threshold comparison is a straightforward and obvious implementation for one of ordinary skill in the art in order to provide for a most simple data analysis.
With regards to claim 11, Uluyol discloses a method for fault diagnosis of a bearing used in an engine (abstract, turbine engine disclosed), comprising: detecting, using an oil debris monitor (ODM) sensor (40), ODM data corresponding to an amount of debris flowing downstream from the bearing (paragraphs [0027] –[0029] and [0035] – [0037]); detecting, using a vibration sensor, vibration data corresponding to vibration of the bearing during use (paragraphs [0027] and [0042]); determining, by a controller, a vibration stage flag corresponding to a severity of damage of the bearing based on a time-domain analysis of the vibration and frequency-domain analysis of the vibration data (paragraphs [0042] – [0058], including table 2); determining, by the controller, a severity level of the damage of the bearing based on a combination of the vibration stage flag and the ODM data (paragraphs [0042] and [0055] – [0058]); and outputting, by an output device, the severity level (paragraphs [0042] and [0061]).
Uluyol discloses the claimed invention with the exception of the determining of the vibration stage flag based on the vibration data specifically includes comparing the vibration data to a reference vibrations data that was detected during an initial use of the bearing. 
Vykoupil teaches at column 1 lines 50-63 that it is a conventional technique well-known within the art of monitoring rotary machines to measure a “first body-wave parameter” (i.e. vibration, acoustic or body waves as stated in column 1 lines 8-9) “when the machine and therefore the part to be monitored are newly in operation so that the first body-wave parameter 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Uluyol to include the comparison of the measured vibration data to a reference vibration data that was detected during an initial use of the bearing as Vykoupil teaches that the utilization of a parameter measured when the machine and part to be monitored are newly operational is a conventional technique well known and well recognized within the art of vibrational measuring and testing.
Furthermore, one of ordinary skill in the art knows that a most simply but still realistic threshold is generated by taking the vibration data for a bearing in a “new” state of the bearing, which can also be associated with the term “initial use” and that using the vibration data of the new bearing as threshold comparison is a straightforward and obvious implementation for one of ordinary skill in the art in order to provide for a most simple data analysis.
With regards to claim 18, Uluyol discloses a system for fault diagnosis of bearings (app), comprising: an oil debris monitor (ODM) sensor (40) configured to detect ODM data corresponding to an amount of debris flowing downstream from a bearing (paragraphs [0027] – [0029] and [0035] – [0037]); a vibration sensor (accelerometers, paragraph [0049]) configured to detect vibration data corresponding to vibration of the bearing during use (paragraphs [0027] and [0042] – [0058]); a controller (paragraphs [0027] – [0029], [0035] – [0037], and [0042] – [0058]) configured to: determine a vibration flag corresponding to a severity of damage of the bearing based on the vibration data (paragraphs [0042] – [0058] including table 2) and determine a severity level of the damage of the bearing based on a combination of the vibration stage flag and the ODM data (paragraphs [0042] and [0055] – [0058]); and an output device (paragraphs [0042] and [0061], display with bearing damage condition indicators) configured to output the severity level (paragraph [0061]).
Uluyol discloses the claimed invention with the exception of the determining of the vibration stage flag based on the vibration data specifically includes comparing the vibration data to a reference vibrations data that was detected during an initial use of the bearing. 
Vykoupil teaches at column 1 lines 50-63 that it is a conventional technique well-known within the art of monitoring rotary machines to measure a “first body-wave parameter” (i.e. vibration, acoustic or body waves as stated in column 1 lines 8-9) “when the machine and therefore the part to be monitored are newly in operation so that the first body-wave parameter can be constituted a reference value or can generate a reference value which is stored for later use”.
Uluyol to include the comparison of the measured vibration data to a reference vibration data that was detected during an initial use of the bearing as Vykoupil teaches that the utilization of a parameter measured when the machine and part to be monitored are newly operational is a conventional technique well known and well recognized within the art of vibrational measuring and testing.
Furthermore, one of ordinary skill in the art knows that a most simply but still realistic threshold is generated by taking the vibration data for a bearing in a “new” state of the bearing, which can also be associated with the term “initial use”, and that using the vibration data of the new bearing as threshold comparison is a straightforward and obvious implementation for one of ordinary skill in the art in order to provide for a most simple data analysis.
With regards to claims 2 and 19, Uluyol discloses determining the vibration stage flag including (and the controller further configured to determine the vibration stage flag based on) determining the vibration stage flag based on a time-domain analysis of the vibration data and a frequency-domain analysis of the data (paragraph [0050]).
With regards to claims 3, 12, and 20, Uluyol discloses determining the vibration stage flag based upon the time-domain analysis of the vibration data including determining the vibration stage flag based on root mean square (RMS), Kurtosis, and Skewness values of the vibration data (Table 2). 
With regards to claim 5 and 14, Uluyol discloses determining the vibration stage including determining a time flag corresponding to the time-domain analysis of the vibration (paragraphs [0057] – [0058], vibration condition indicators grouped together), determining a frequency flag corresponding to the frequency-domain analysis (paragraphs [0057] – [0058]), vibration condition indicators grouped together), and setting the vibration stage flag if either the time flag or the frequency flag is set (paragraphs [0057] – [0058], vibration condition indicator groups includes an “all” group which would include either).
With regards to claims 7 and 16, Uluyol discloses determining the vibration stage flag based on the time-domain analysis of the vibration data includes normalizing the vibration data in a time domain (paragraph [0050] and Table 2, amplitude divided by Std deviation) and determining the vibration stage flag based on the frequency-domain analysis of the vibration data includes normalizing the vibration data in a frequency domain (paragraph [0050] and Table 2, RMS of the frequency magnitude around the shaft fundamental rotating speed as defined by the tachometer).
Uluyol discloses detecting the vibration data including detecting vibration data from multiple vibration sensors (pagraphs [0049]) and determining the vibration stage flag based on the vibration data includes; determining a vibration stage flag based on the vibration from each of the vibration sensors (paragraphs [0049] – [0058]), and determining the vibration stage flag to be a maximum of all the vibration stage flags determined from each of the vibration sensors (paragraphs [0049] – [0058]). 
With regards to claim 10, Uluyol discloses storing, in a memory, a decision table (Tables 1-4, paragraphs [0049] – [0058]) and determining, by the controller, a residual life of the bearing by comparing the combination of the vibration stage flag and the ODM data to the decision table (Tables 3 and 4, paragraphs [0049] – [0060]).


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Uluyol in view of Vykoupil in further view of Applicant cited Miyasaka et al. (US 2008/0234964 A1) (hereafter Miyasaka).
With regards to claims 4 and 13, Uluyol in view of Vykoupil discloses the claimed invention with the exception of the determination of the vibration stage flag being based on the frequency-domain analysis of the vibration data including analyzing at least one of a fundamental train frequency of the bearing, a ball pass outer race frequency, a ball pass inner race frequency, or a ball defect frequency.
Miyasaka teaches in paragraph [0272] that it is well-known in the art of monitoring a bearing using a frequency-domain analysis of the vibration to determine an inner ring frequency component, an outer ring frequency component, a rolling element frequency component, and a retainer frequency component of the measured damage.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Uluyol in view of Vykoupil to include the determination of at least one of a fundamental train frequency of the bearing, a ball pass outer race frequency, a ball pass inner race frequency, or a ball defect frequency as taught by Miyasaka as one of ordinary skill in the art would recognize the advantages of determining the particular component of the bearing which is damaged so that an appropriate part/component replacement can be ordered and installed to extend the life of the bearing system, thus saving one of ordinary skill in the art time and money by reducing the down time of the system which includes the bearing and the expense of having to replace the whole system should the bearing fail and damage more of the system than just itself.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Uluyol in view of Vykoupil in further view of Applicant cited KOZIONOV et al. (US 2017/0315516 A1) (hereafter KOZIONOV).
With regards to claim 6 and 15, Uluyol in view of Vykoupil discloses the claimed invention with the exception of the determination of the vibration stage flag may include computing a resonance frequency and a frequency band of the resonance frequency, bandpass filtering the vibration data to obtain a filtered signal, demodulating the filtered signal to obtain a demodulated signal, and performing time-domain and frequency-domain analyses of the demodulated signal.
KOZIONOV teaches at paragraph [0076] that frequency band analysis can be significantly improved by using the prior filtering of the measured data and that with the data filtering, the vibration signal can be divided into several frequency bands (demodulated). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Uluyol in view of Vykoupil to include computing a resonance frequency and a frequency band of the resonance frequency, bandpass filtering the vibration data to obtain a filtered signal, demodulating the filtered signal to obtain a demodulated signal, and performing time-domain and frequency-domain analyses of the demodulated signal as KOZIONOV teaches that filtering the data signal significantly improves the frequency band analysis of the vibrational signal and one of ordinary skill in the art would easily recognize the advantages of bandpass filtering the vibration data around a significant resonant frequency of the bearing in order to ensure that the frequencies associated with the particular defect of the bearing being looked for are still present within the data to be analyzed. Furthermore, the demodulation of the signal by dividing the signal into significant frequency bands would allow one of ordinary skill in the art to pick out specific defects within the bearing system, such as a ball pass outer race defect, a ball pass inner race defect, or a ball defect, more easily and readily.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04 November 2020, with respect to the rejection(s) of claim(s) 1-3, 5, 7-12, 14, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Uluyol have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Applicant cited Uluyol in view of Vykoupil.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zörner (US 5,445,027) discloses a method and apparatus for detecting and locating defects in a component of a turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855    

                                                                                                                                                                                                    /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855